                           Case 1:19-cv-01124-GBW-KK Document 2 Filed 12/02/19 Page 1 of 3


AO 240 (Rev. 07/10) Appiication to Proceed in District Court without
                                                                     Prepaying



                                             UNtrr,p Srerns Dtsrmcr CoURT
                                                                                 Fees or costs (Shott Form)




                                                                            for the
                                                       District of New Mexico
                                                                                                                     "ffi
                                                                                                                    I9 0[C -Z piJ
                                                                                                                                  3: tt+A/L-
                                David H. Hanson
                                PlaintifJ/Petitioner
                                                                                       Civil ActionNo.
                                  Forrest Fenn
                               DefendantlResPondent
                                                                                                  \9 c.r \t0q-\A\,a

                                                                        FEES OR COSTS
             APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING
                                             (Short Form)

               I   arn a plaintiff or petitioner in this case and declare that          I am unable to pay the costs of these proceedings and
 that    I   am entitled to the reliefrequested.

                                                                                      penalty of pedury:
               In support of this application, I answer the following questions under

               | . lf incarcerated.      I anbeing heid at:
                          there, or have an account in the ins-itutffi"rru*
                                                             --.-          to*this document a statement certified by the
                                                                            utt"rt
 Ifemployed                                                             "a
                                                                       and balances during the last six months for any
 appropriate institutional officer showing al1 receipts, expenditures,
                                                                               from any other institution where I was
 institutional account in my name. I am also submiUing a similar statement
 incarcerated during the last six months'

                        If not incarcerated. If I am employed, my employer,S             name and address are:
               2.
                                                                                                     hours per week
  part Time school District Para - hourly $12.13/hr - lncome based upgn h99rs - approximately 15-20
                                                                            based  on 12 months but paid only during
  as does net wages - average per month uqor*irrl"rv $Cso-s+ool'Month
  school year of 9 months. At 73 years old, few options'
                                                      , and my take-home pay or wages are: $
                                                                                                                  per
 My gross pay or wages are: $                                                                           -              ----
      (specify pay period)

                                                                                           following sources (checkall that appty):
                   3-   other Income.lnthe past 12 months, I have received income from the

             (a) Business, profession, or other self-employment
                                                                                         D   Yes                 6No
             (b) Rent payments, interest, or dividends                                   il Yes                  dNo
             (c) Pension, annuity, or life insurance payments                            fl Yes                  dNo
              (d) Disability, or worker's compensation paSrments                         il Yes                  dNo
              (e) Gifts, or fuheritances                                                 il Yes                  dNo
              (0 AnV other sources                                                       d Yes                   DNo

                           ,yes" to any question above, describe below or on separate pages each source of money and
           Ifyou answered
  state the imount that you receiyed and what you expect to receive
                                                                    in the future'

                                                           per month plus annual increases
      Social Security - $691.00 per month - expect $691.00
                                                               hours worked'
      Part Time approximately $400/month - increase based upon
                    Case 1:19-cv-01124-GBW-KK Document 2 Filed 12/02/19 Page 2 of 3

AO 240 (Rev. 07/10) Application to Proceed in Diskict Court Without Prepaying   Fees or Costs (Short Form)




          4. Amount of money that I have in cash or in a checking or savings account:                         $                    750.00      .



         5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else's name (describe the property and its approximate
value):

Computer & Printer - Value approximately               $ZSO.OO
Television - $50,00
Fumiture - $100.00
Stuff - $ 50.00




          6.   Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe                  and   provide
the amount of the monthly sapsnss);



Rent                      $350,00
Utilities                 $110,00
Phone                    $ +O.OO
lntemet                  $ 35.00
Food                     $110.00

        7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how nmch I contribute to their support:


None




          8. Any debts or financial obligations           (describe the amowis owed and to whom they are      payabli);


None




          Declaration' I declare under penalty of perjury                                     information is true and understand that a false
statement may result in a dismissal of my claims.



Date:     tkL"n
                                                                                                              Printed name
Case 1:19-cv-01124-GBW-KK Document 2 Filed 12/02/19 Page 3 of 3
                         o
                         o
                         g;
                    o(,
                    <z
                    *r        loH
                                                                                 o
                    |e.3-+H
                    gu3 k -g                                              a,vJ
                    ffiga:*g                           !U                 ;
                                                                          \
                                                                                $s
                                                                                \-    (-\

                                                                                Is
                                                                                t\l


                                                       a            V  cd
                                                       tj           t, )\
                                                                    '-)
                                                                    o     qq/\
                                                                          -\-


                                                                   t $i(.
                                                           \
                                                           0              u\.o
                        INEE
                               E
                                                       p
                                                       <\P          R
                                                                    \)    --?
                                                                   rJ
                                                           \)
                                                       t           14#s
                                                       B           5 CCI+
                 il.-                          6-
                                                   o

            $$                      tao
                                   *Z,r?, €
                                               P
                                                :* g

             $8                    "i::'r*  a
                                    a-"-Y.,u e
                                                  5:-,"
                                     i ""ie o*o 'P<
                                                   d,

          *\9
         es
                                      '.l P:?s
                                      \|Ltozo
                                       &ot2o
                                          Y-nt4-
                                                    6      r
                                                               2
          ot'\          y-
          {ss
          x'Ne4
                                           "2




         },\-0 N
               \
         4tu
